In this case the plaintiff offered in evidence the deposition of Cannon Dawson, taken on a commission directed to Joseph Olds, of Pickaway *Page 277 
county Ohio, authorizing him to examine witnesses to be brought before him, they being first sworn before him. It was objected to, because it did not appear that the witness was sworn by the commissioner.
The jurat showed that the witness was sworn in the presence of the commissioner by a magistrate of the county of Pickaway. The court overruled the objection, and admitted the deposition.